Case 3:14-cr-00175-WHA Document 962-31 Filed 01/10/19 Page 1 of 3




          EXHIBIT EE
                               Case 3:14-cr-00175-WHA Document 962-31 Filed 01/10/19 Page 2 of 3
                )PA C.IRC.UITg                                         69                              COr.JFIDEI\ITIAL · PACIFIC GAS AND tlECTRIC COMPANY
                                                                                                                      Do not copy or distribute without permission from
                                                                                                                                     Pacific Gas and Electric Company


                                                       Pue~Lo
          l>ACIF"IC GA'S         t. ELECTRIC COMPANY                    E L CCTFUC CJ RCU!Y M.O. P                                              DI\TE LAST COF:RECTID   17-4 - 12
                           Sl:..VO.:AD• 0lVl~I0N                        SCALE   1•   •   ~ooo· 20NE:   2                                        04/27107
                      SAPA/SO..ANO   COUNTY
                                                                                                                      UISTRIIIIJTIOI MIi.PCS)
                                                                                                                                                                        N 2929 :SC

                 \
                                                                                                                                                                                  '>
                                                                                                                                                                                  /
                                                                                                                                                                              (




                  j




                                                                                                                                                                          /


                                                                                                                                                                              \..._




                                                          -< ,,./--·
                           /
                      :'                                  --,
                                                           "




                                                                                                                                                                                       I_




      g )
      ~
      ~   "--
      w




CONFIDENTIAL                                                                                                                                               PGE-CPUC_00012595
          Case 3:14-cr-00175-WHA Document 962-31 Filed 01/10/19 Page 3 of 3

                           Pueblo 1104 - ce-AA
                                /Pfq✓ fer   ~u/-ec(    ftot,
               /Jci!fro {1ec(   6j: k /f-l-U
               lieu, uvec/ (:J    ~ q '1   6,Jte/   9/;✓')o I I//




                   ___./




CONFIDENTIAL                                                        PGE-CPUC_00012596
